Title: The State of New Jersey v Aaron Burr: Indictment for Murder, [23 October 1804]
From: People of the State of New Jersey,Woodruff, Aaron B.
To: 



[New Barbadoes, New Jersey, October 23, 1804]

Bergen County Ss: The Jurors for the Body of the County of Bergen in behalf of the State of New Jersey upon their oath present that Aaron Burr late of the Township of Bergen in the County of Bergen esquire not having the fear of God before his eyes but being moved and seduced by the instigation of the Devil on the eleventh day of July in the year of our Lord one thousand eight hundred and four at the Township of Bergen in the County of Bergen aforesaid and within the jurisdiction of this Court, feloniously Wilfully and of his malice aforethought did make an assault upon Alexander Hamilton in the peace of God and of the said State then and there being. And that the said Aaron Burr a certain pistol of the Value of five dollars then and there loaded with gun powder and a leaden ball, which pistol he the said Aaron then and there in his right hand had and held to, against, and upon the said Alexander Hamilton then and there wilfully Maliciously and feloniously and of his malice aforethought did shoot and discharge. And that the said Aaron with the leaden ball aforesaid out of the Pistol aforesaid then and there by force of the gun powder shot discharged and sent forth as aforesaid. The aforesaid Alexander Hamilton in and upon the right side of the belly near the short ribs of him the said Alexander then and there with the leaden ball aforesaid out of the Pistol aforesaid by the said Aaron so as aforesaid shot discharged and sent forth feloniously wilfully and of his malice aforethought did strike penetrate and wound giving the said Alexander with the leaden ball aforesaid so as aforesaid sent forth shot and discharged out of the pistol aforesaid by the said Aaron Burr in and upon the right side of the belly of the said Alexander near the short ribs of the said Alexander one mortal wound did give of the depth of four inches and of the breadth of two inches of which said mortal wounds he the said Alexander from the said eleventh day of July in the year aforesaid untill the twelfth day of the same month of July in the year aforesaid did languish and languishing did live on which said twelfth day of July in the year aforesaid at the Township and in the County aforesaid the said Alexander Hamilton of the said Mortal wounds died. And so the Jurors aforesaid upon their oath aforesaid do say that the said Aaron Burr the said Alexander Hamilton in manner and form aforesaid feloniously wilfully and of his Malice aforethought did kill and murder contrary to the act of the Legislature in such case made and provided against the peace of this State the government and dignity of the same.


Aaron D. WoodruffAtty for the State
}



WitnessesJohn M. Mason

